

115 S3257 RS: Sanction Terrorist Operations Using Human Shields Act of 2018
U.S. Senate
2018-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 618115th CONGRESS2d SessionS. 3257IN THE SENATE OF THE UNITED STATESJuly 24, 2018Mr. Cruz (for himself, Mr. Donnelly, Mr. Cornyn, Mr. Blumenthal, Mr. Scott, Mr. Markey, Mr. Rubio, Mr. Perdue, Mr. Cotton, Mr. Crapo, Mr. Wicker, Ms. Collins, Mrs. Hyde-Smith, Mr. Barrasso, Mr. Boozman, Mr. Gardner, Mr. Hatch, Mr. Heller, Mr. Manchin, Mr. Young, Mr. Kennedy, Mrs. Capito, Mr. Moran, Mr. Grassley, Ms. Baldwin, Mr. Blunt, Mr. Cassidy, Mrs. Ernst, Mr. Graham, Mr. Inhofe, Mr. King, Mr. Tillis, Mrs. Fischer, Ms. Cantwell, Mr. Sullivan, Mr. Risch, Mr. Toomey, Mr. Casey, Mr. Hoeven, Mr. Murphy, Mr. Warner, Mr. Portman, Mr. Kaine, Mr. Cardin, Mr. Thune, Mr. Menendez, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsOctober 3 (legislative day, September 28), 2018Reported by Mr. Corker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo impose sanctions on foreign persons responsible for serious violations of international law
			 regarding the protection of civilians during armed conflict, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Sanction Terrorist Operations Using Human Shields Act of 2018 or the STOP Using Human Shields Act. 2.FindingsCongress finds the following:
 (1)The international law of armed conflict prohibits, during any armed conflict— (A)the exploitation of the presence or movement of civilians in an effort to impede attack on or otherwise shield lawful targets;
 (B)exposing prisoners of war, other detainees, the wounded and sick, or other individuals subject to special protection under international law, to unnecessary risks resulting from the conduct of hostilities;
 (C)using such persons to impede attack on or otherwise shield lawful targets; and (D)deliberately causing the injury or death of such persons.
 (2)Violating these prohibitions regarding civilians and other specially protected persons is known as the use of human shields and is a serious violation of international law subjecting those responsible to individual criminal liability.
 (3)The international law of armed conflict also prohibits exposing property subject to special protection under international law to unnecessary risks resulting from the conduct of hostilities, including a prohibition against using such property to impede attack on or otherwise shield lawful targets from attack or to deliberately cause destruction of such property. Such use of specially protected property is a serious violation of international law, subjecting those responsible to individual criminal responsibility.
 (4)Every party to an armed conflict is prohibited under international law from using human shields in an attempt to cause law-abiding armed forces to forgo attacks on otherwise lawful targets.
 (5)When law-abiding armed forces do attack in such situations, the party using human shields frequently hopes to discredit the law-abiding opponent by blaming the opponent for civilian casualties, which are in fact attributable to the unlawful use of human shields.
 (6)Terrorist groups routinely use human shields to force law-abiding opponents to conduct attacks in circumstances where civilian casualties become unavoidable. While this unlawful tactic in no way absolves an attacking force from its obligations to do everything feasible to mitigate the risk of such casualties, such illegal tactics inevitably influence the efficacy of feasible precautions.
 (7)In accordance with the proportionality rule, an assessment of the legality of attack indicates that these terrorist groups bear responsibility for such casualties when such attack is otherwise legally permissible.
 (8)Hizballah, designated by the Secretary of State as a foreign terrorist organization, has repeatedly used human shields. Throughout its 2006 conflict with Israel, Hizballah forces purposefully used civilians in an effort to shield themselves against attacks by Israeli forces, including by storing weapons inside civilian homes and launching attacks from firing positions in areas of dense civilian population, often in or near homes, schools, mosques or hospitals, in order to shield such positions from attack.
 (9)Hizballah has since rearmed and built up an arsenal of some 150,000 rockets and missiles, in addition to other destabilizing weapons, provided by the Iranian and Syrian governments. These weapons, as well as Hizballah command posts, logistics depots, and other vital military assets, are often concealed in Shiite villages in southern Lebanon, frequently within or near homes, hospitals, schools, and mosques.
 (10)Hamas, also designated by the Secretary of State as a foreign terrorist organization, has also repeatedly used human shields. Hamas routinely and purposefully uses civilians and the civilian population to shield military assets from attack, including by launching attacks from firing positions in areas of dense civilian population, often in or near schools, mosques, or hospitals, in order to shield such positions from attack.
 (11)Other unlawful Hamas tactics include discouraging Palestinian civilians from heeding Israeli warnings, instructing Palestinian civilians to remain in their homes, and encouraging or forcing Palestinian civilians to gather on the roofs of their homes to act as human shields. In June 2017 and again in October 2017, the United Nations Relief and Works Agency announced that it had discovered Hamas tunnels under its schools in the Gaza Strip.
 (12)On December 10, 2014, the 113th Congress unanimously adopted H. Con. Res. 107, a bicameral and bipartisan resolution in which Congress strongly condemns the use of innocent civilians as human shields, calls on the international community to recognize and condemn Hamas’ use of human shields, places responsibility for the rocket attacks against Israel on Hamas and other terrorist organizations, such as Palestine Islamic Jihad, and supports the sovereign right of the Government of Israel to defend its territory and its citizens from Hamas’ rocket attacks, kidnapping attempts, and the use of tunnels and other means to carry out attacks against Israel.
 (13)In addition to Hizballah and Hamas, other groups designated by the Secretary of State as foreign terrorist organizations, including the Islamic State, Palestinian Islamic Jihad, Boko Haram, Al-Shabaab, and al Qai’da, have repeatedly used similar human shield tactics in violation of international law.
 (14)The international community has routinely failed to hold terrorist organizations and their personnel accountable for the use of human shields. In addition, unlike many state actors, there is no indication that terrorist organizations possess the capability or the will to investigate and prosecute their members for the use of human shields (or indeed any other war crimes). Instead, many terrorist organizations routinely use human shields as a deliberate tactic during armed conflict, reflecting a complete disregard for the obligations established by international law to mitigate the risk to civilians.
 (15)Absent appropriate and consistent international, national, and public condemnation and enforcement of the prohibitions against using human shields, terrorist organizations will likely continue to engage in such criminal exploitation of civilians during armed conflicts.
 3.Statement of policyIt shall be the policy of the United States to— (1)officially and publicly condemn terrorist organizations and others that violate the international law of armed conflict by exploiting civilians, other persons specially protected by international law, or specially protected property, in order to impede attack on or otherwise shield lawful targets from attack, deliberately cause injury or death to civilians or other specially protected persons, or destroy specially protected property; and
 (2)take effective action against those knowingly engaging in, encouraging, supporting, ordering, controlling, directing, facilitating, enabling, or otherwise being complicit in such violations of international law or attempts to commit such violations.
 4.United Nations Security CouncilThe President should direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations Security Council to secure support for a resolution that would—
 (1)emphasize that the law of armed conflict imposes an obligation on all parties to any armed conflict, including non-state organized armed groups, of compliance;
 (2)condemn the use of human shields and reinforce that such use is a violation of international law; (3)impose multilateral sanctions against terrorist organizations for the use of human shields;
 (4)require member states of the United Nations to take specific steps to prevent the use of human shields and impose consequences on those who use, attempt to use, or encourage or support the use of human shields;
 (5)require organizations and agencies of the United Nations to track and report the use of human shields in monitored conflicts; and
 (6)specify steps to prevent, and consequences for, the use of United Nations personnel or facilities as human shields.
			5.Sanctions on foreign persons responsible for serious violations of international law regarding the
			 protection of civilians during armed conflict
 (a)In generalThe President shall impose the sanctions described in subsection (c) with respect to each person on the list required under subsection (b). (b)List (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a list of the following:
 (A)Each foreign person that the President determines, based on credible evidence— (i)is a member of a group designated by the Secretary of State as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), including Hamas or Hizballah, or is acting on behalf of such a group; and
 (ii)knowingly encouraged, ordered, controlled, or otherwise directed or was complicit in, any attempt to use civilians or other persons specially protected by international law, or property specially protected by international law, to shield lawful targets from attack or to deliberately cause casualties to civilians or other specially protected persons or destruction to specially protected property.
 (B)Each foreign person, or each agency or instrumentality of a foreign state, that the President determines has knowingly, on or after the date of the enactment of this Act—
 (i)encouraged, supported, ordered, controlled, directed, or significantly facilitated, directly or indirectly, or otherwise been complicit in any act described in subparagraph (A)(ii) by a person listed pursuant to such subparagraph; or
 (ii)attempted to encourage, support, order, control, direct, significantly facilitate, or otherwise be complicit in any such act by any person so listed.
 (2)UpdatesThe President shall transmit to the appropriate congressional committees an update of the list required under paragraph (1) as new information becomes available.
 (c)Sanctions describedThe sanctions described in this subsection are the following: (1)Blocking of propertyThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of a foreign person or agency or instrumentality of a foreign state on the list required by subsection (b) if such property or interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
				(2)Aliens ineligible for visas, admission, or parole
 (A)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of either such Secretary) determines is a foreign person on the list required under subsection (b) is—
 (i)inadmissible to the United States; (ii)ineligible to receive a visa or other documentation to enter the United States; and
 (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
						(B)Current visas revoked
 (i)In generalAny visa or other documentation issued to an alien who is a foreign person on the list required under subsection (b), regardless of when such visa or other documentation was issued, shall be revoked and such alien shall be denied admission to the United States.
 (ii)Effect of revocationA revocation under clause (i)— (I)shall take effect immediately; and
 (II)shall automatically cancel any other valid visa or documentation that is in the possession of the alien who is the subject of such revocation.
 (C)Exception to comply with United Nations headquarters agreementThe sanctions under this paragraph shall not be imposed on an individual if admitting such individual to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or with other applicable international agreements.
 (d)WaiverThe President may, on a case-by-case basis, waive the application of a sanction under this section with respect to a person or an agency or instrumentality of a foreign state for periods not longer than 180 days if the President certifies to the appropriate congressional committees that such waiver is in the national security interest of the United States.
 (e)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to any person that violates, attempts to violate, conspires to violate, or causes a violation of any regulation promulgated to carry out this section to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of such Act.
			(f)Regulations
 (1)In generalThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section.
 (2)Issuance of regulationsNot later than 180 days after the date of the enactment of this Act, the President shall prescribe such regulations as may be necessary to implement this section.
 (g)Rule of constructionNothing in this section may be construed— (1)to limit the authorities of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or any other relevant provision of law; or
 (2)to apply with respect to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or to any authorized intelligence activities of the United States.
 6.Rule of constructionNothing in this Act shall be construed as an authorization of the use of force. 7.DefinitionsIn this Act:
 (1)Admitted; alienThe terms admitted and alien have the meanings given such terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Agency or instrumentality of a foreign stateThe term agency or instrumentality of a foreign state has the meaning given such term in section 1603(b) of title 28, United States Code. (3)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Financial Services, the Committee on Ways and Means, and the Committee on Foreign Affairs of the House of Representatives; and
 (B)the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate.
 (4)Foreign personThe term foreign person has the meaning given such term in section 594.304 of title 31, Code of Federal Regulations, as in effect on the date of the enactment of this Act.
 (5)United States personThe term United States person has the meaning given such term in section 594.315 of title 31, Code of Federal Regulations, as in effect on the date of the enactment of this Act.
	
 1.Short titleThis Act may be cited as the Sanctioning the Use of Civilians as Defenseless Shields Act. 2.Statement of policyIt shall be the policy of the United States to officially and publicly condemn the use of innocent civilians as human shields.
		3.Imposition of sanctions with respect to foreign persons that are responsible for the use of
			 civilians as human shields
			(a)Imposition of sanctions
 (1)Mandatory sanctionsThe President shall impose sanctions described in subsection (d) with respect to each person on the list required under subsection (b).
 (2)Permissive sanctionsThe President may impose sanctions described in subsection (d) with respect to each person on the list described in subsection (c).
 (b)Mandatory sanctions listNot later than one year after the date of the enactment of this Act, and annually thereafter, the President shall submit to the appropriate congressional committees a list of the following:
 (1)Each foreign person that the President determines, on or after the date of the enactment of this Act—
 (A)is a member of Hizballah or is knowingly acting on behalf of Hizballah; and (B)knowingly orders, controls, or otherwise directs the use of civilians protected as such by the law of war to shield military objectives from attack.
 (2)Each foreign person that the President determines, on or after the date of the enactment of this Act—
 (A)is a member of Hamas or is knowingly acting on behalf of Hamas; and (B)knowingly orders, controls, or otherwise directs the use of civilians protected as such by the law of war to shield military objectives from attack.
 (3)Each foreign person or agency or instrumentality of a foreign state that the President determines, on or after the date of the enactment of this Act, knowingly and materially supports, orders, controls, directs, or otherwise engages in—
 (A)any act described in subparagraph (B) of paragraph (1) by a person described in that paragraph; or
 (B)any act described in subparagraph (B) of paragraph (2) by a person described in that paragraph.
 (c)Permissive sanctions listNot later than one year after the date of the enactment of this Act, and annually thereafter, the President should submit to the appropriate congressional committees a list of each foreign person that the President determines, on or after the date of the enactment of this Act, knowingly orders, controls, or otherwise directs the use of civilians protected as such by the law of war to shield military objectives from attack, excluding foreign persons included in the most recent list under subsection (b).
 (d)Sanctions describedThe sanctions to be imposed on a foreign person or an agency or instrumentality of a foreign state under this subsection are the following:
 (1)Blocking of propertyThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person or agency or instrumentality of a foreign state if such property or interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
				(2)Aliens ineligible for visas, admission, or parole
 (A)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security determines is subject to sanctions under subsection (a) is—
 (i)inadmissible to the United States; (ii)ineligible to receive a visa or other documentation to enter the United States; and
 (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
 (B)Current visas revokedAny visa or other documentation issued to an alien who is subject to sanctions under subsection (a), regardless of when such visa or other documentation was issued, shall be revoked and such alien shall be denied admission to the United States.
 (C)Exception to comply with United Nations Headquarters agreement and other international obligationsThe sanctions under this paragraph shall not be imposed on an individual if admitting such individual to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or with other applicable international obligations.
 (e)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that knowingly violates, attempts to violate, conspires to violate, or causes a violation of regulations prescribed to carry out this section to the same extent that such penalties apply to a person that knowingly commits an unlawful act described in section 206(a) of such Act.
			(f)Procedures for judicial review of classified information
 (1)In generalIf a finding under this section, or a prohibition, condition, or penalty imposed as a result of any such finding, is based on classified information (as defined in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.)) and a court reviews the finding or the imposition of the prohibition, condition, or penalty, the President may submit such information to the court ex parte and in camera.
 (2)Rule of constructionNothing in this subsection shall be construed to confer or imply any right to judicial review of any finding under this section or any prohibition, condition, or penalty imposed as a result of any such finding.
 (g)WaiverThe President may waive the application of sanctions under this section if the President determines and reports to the appropriate congressional committees that such waiver is in the national security interest of the United States.
			(h)Regulatory authority
 (1)In generalThe President may exercise all authorities under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section.
 (2)Issuance of regulationsNot later than 180 days after the date of the enactment of this Act, the President shall prescribe such regulations as may be necessary to implement this section.
 (i)Rule of constructionNothing in this section may be construed— (1)to limit the authorities of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or any other relevant provision of law; or
 (2)to apply with respect to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or to any authorized intelligence activities of the United States.
 4.DefinitionsIn this Act: (1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Agency or instrumentality of a foreign stateThe term agency or instrumentality of a foreign state has the meaning given that term in section 1603(b) of title 28, United States Code. (3)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—
 (A)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on the Judiciary of the Senate; and
 (B)the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on the Judiciary of the House of Representatives.
 (4)Foreign personThe term foreign person means— (A)any citizen or national of a foreign state, wherever located; or
 (B)any entity not organized solely under the laws of the United States or existing solely in the United States.
 (5)HamasThe term Hamas means— (A)the entity known as Hamas and designated by the Secretary of State as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or
 (B)any person identified as an agent or instrumentality of Hamas on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Asset Control of the Department of the Treasury, the property or interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
 (6)HizballahThe term Hizballah means— (A)the entity known as Hizballah and designated by the Secretary of State as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or
 (B)any person identified as an agent or instrumentality of Hizballah on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Asset Control of the Department of the Treasury, the property or interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
 (7)United States personThe term United States person means any United States citizen, permanent resident alien, entity organized under the laws of the United States (including foreign branches), or any person in the United States.
 5.SunsetThis Act shall cease to be effective on December 31, 2023.October 3 (legislative day, September 28), 2018Reported with an amendment